Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-3, 5-7, 9, 11, 13-21, 28, 45 and 46 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1-3, 5-7, 9, 11 and 13-20, directed to a composition; and the election of Species with traverse as follows: 
Species (A): wherein the barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid binding region (claim 2); and
Species (B): wherein the chimeric protein is a modified presynaptic protein (claim 5), in the reply filed on June 2, 2021 is acknowledged.  

	The traversal is on the grounds that: (a) the technical feature is not merely “neurons” as alleged by the Examiner, but uniquely labeled neurons which contain (a) a barcoded nucleic acid, and (b) a chimeric protein containing a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and a synaptic trafficking signal capable of facilitating transport of the barcoded nucleic acid to the axon terminals of the uniquely labeled neuron (Applicant Remarks, pg. 7, last partial paragraph; and pg. 8, first partial paragraph; and first full paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. The Examiner respectfully points out that Group IV (claim 45) is directed to a map of single neuron projections, such that the map comprises “neuron projections” (regardless of how such a map was obtained). Thus, the Groups I-V require the technical feature of “neurons”. Zador et al. clearly teach Brainbow (e.g., labeling with distinct fluorescent proteins), and that neurons express up to four different fluorophores; and Figure 2 illustrates neurons labeled with a unique sequence of nucleotides (e.g., a DNA 

Claims 21, 28, 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2021.

Claims 6, 9, 11, 13-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-3, 5, 7 and 16 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2018 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/26055, filed April 5, 2017, which claims the benefit of US Provisional Patent Application 62/320,386, filed April 8, 2016.

Claim Objection/Rejections
Claim Interpretation: The Examiner has interpreted the term “barcode” in claim 1 to refer to any nucleic acid sequence of any length that can be used for identification purposes (See; as-filed Specification, pg. 21, first full paragraph).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). (See also; MPEP 2114(II)).
The Examiner has interpreted the term “at least 50%” in claim 16 to refer to as few as one (1) labeled neuron out of a plurality of two (2) labeled neurons.

Markush Objection
Claim 16 is objected to because of the following informalities: Claim 16 recites the term “wherein at least 50%, at least 75%, at least 80%, or at least 95%...or 99% of the labeled neurons” such that claim 16 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the percentage of labels on the uniquely labeled neurons is selected from the group consisting of at least 50%, at least 75%, at least 80%, at least 95%...and at least 99% of the labeled neurons”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 16 are indefinite for the recitation of the term “synaptic trafficking signal” such as recited in claim 1, line 7 because the structure of the composition, particularly the labeled neurons, is unclear. For example, it is unclear how a chimeric protein contains “synaptic trafficking signal”, whether the composition comprises neurons adjacent or connected one to the other; and/or how a “synaptic trafficking signal” is capable of facilitating transport of the barcoded nucleic acid to the axon terminals of the uniquely labeled neuron because a ‘synaptic signal’ is, by its nature, an electrical or chemical signal to another neuron. Moreover, it is unclear what ‘trafficking signals’ are encompassed by the term “synaptic trafficking signal”, and whether the term refers to any signal (e.g., physical, chemical, structural, electrical, etc.) from any stimuli that passes between neurons/cells, a specific type of signal that passes between cells, and/or whether the term refers to something else. Furthermore, it is unclear whether the signal is only present during the intended operation of the composition, such that it is not part of the structure of the composition itself and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “at least 50%, at least 75%...or 99% of the labeled neurons” in lines 1-2 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 16 recites the broad range or limitation of at least 50%, while the claim also recites the narrower statement of the range or limitation of 99%. Accordingly, the metes and bounds of the claim are not clear.
Claim 16 is indefinite for the recitation of the term “the labeled neurons” in line 3. There is insufficient antecedent basis for the term “the labeled neurons” in the claim because claim 1, lines 1-2 recites the term “a plurality of uniquely labeled neurons”. Moreover, it is unclear whether the “labeled 
Claims 2, 3 and 7 are indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1, 2, 5 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (Nature Methods, epub 2011, 9(1), 96-104; and Supplementary Information, 2011, 9(1), 1-15).
Regarding claims 1, 2, 5 and 16, Kim et al. teach the GFP reconstitution across synaptic partners (GRASP) technique, which is based on functional complementation between two non-fluorescent GFP fragments that can be used to detect the location of synapses quickly, accurately and with high spatial resolution, wherein a mammalian GRASP (mGRASP) was developed by optimizing transmembrane split-GFP carriers for mammalian synapses, such that using in silico protein design, chimeric synaptic mGRASP fragments were engineered (interpreted as chimeric proteins) and efficiently delivered to synaptic locations and reconstituted GFP fluorescence in vivo (interpreted as in silico protein design, chimeric synaptic mGRASP components (interpreted as chimeric proteins) were designed that would target pre- and postsynaptic membranes separately (interpreted as modified pre-synaptic proteins) and match the ~20 nm-wide synaptic cleft of mammalian synapses, such that the synaptic distribution of the designed pre- and postsynaptic mGRASP components were validated with electron microscopy, and verified that the reconstitution of mGRASP can be detected in well-studied synapses of various brain regions, wherein the goal was to produce pre- and postsynaptic proteins that would allow split-GFP reconstitution over synaptic clefts (interpreted as labeled neurons; a chimeric protein; interpreted synaptic clefts to contain a synaptic trafficking signal; and a modified pre-synaptic protein, claims 1 and 5) (pg. 1, col 2; first full paragraph, lines 1-10; and pg. 1, col 2, last partial paragraph). Kim et al. teach that both pre- and postsynaptic mGRASP components were composed of an N-terminal signal peptide (interpreting any sequence of the peptide as a barcode nucleic acid, specifically recognized) followed by a split-GFP fragment, an extracellular domain, a transmembrane domain, an intracellular domain, and a fluorescent protein for neurite visualization (Figure 1b), such that for the presynaptic mGRASP component (pre-mGRASP), a signal peptide of the first 29 residues of the nematode -integrin (PAT-3, residues 1-29) followed by the 16-residue GFP11, two Gly-Gly-Gly-Gly-Ser (GGGGS) linkers, and the extracellular domain and predicted transmembrane domain of human DC4-2 (residues 25-242, as in the original GRASP) were used (interpreting any portion of the residues or linkers as barcode nucleic acids) (pg. 2, col 1; last partial paragraph, lines 1-12). Kim et al. teach that to target and maintain this construct specifically in pre-synaptic sites, an intra-cellular domain, the 55-residue C terminus of the rat neurexin-1b (residues 414-468) containing the PDZ-binding motif necessary for endoplasmic reticulum and Golgi exit, and synaptic targeting was included (interpreted as containing a binding domain that specifically binds the barcoded nucleic acid, and a binding region that is specifically recognized by a nucleic acid binding domain); and that to visualize pre-mGRASP, monomeric (m)Cerulean was fused to the construct (interpreted as a chimeric fusion protein); and that for post synaptic mGRASP (post-mGRASP), mouse neuroligin-1 was used as the main skeleton, wherein residues 52-626 were deleted to avoid nonspecific synapto-genesis, and 648-residue GFP-10 fragment was inserted after the signal peptide (residues 1-49) of the esterase-truncated neuroligin-1 (interpreting each separate peptide, domain, linker and/or any portion thereof as barcode nucleic acids; the protein contains a nucleic acid binding domain that specifically binds the barcode nucleic acid; the barcode contains a binding region that is specifically recognized by a binding domain; and at least 50% of neurons are labeled with a unique barcode nucleic acid, claim 1, 2 and 16) (pg. 97, col 1; last partial paragraph, lines 12-26; and pg. 97, col 2; first partial paragraph, lines 1-7). Kim et al. teach that other combinations of configurations were attempted including different signal peptides, different extracellular and transmembrane domains, and different intracellular domains (interpreting each combination of configurations a composition comprising a plurality of uniquely labeled neurons containing a chimeric protein containing a barcode nucleic acids; and at least 50% of neurons are labeled with a unique barcode nucleic acid, claims 1 and 16) (pg. 97, col 2, first full paragraph, lines 1-7). Kim et al. teach the synaptic expression of mGRASP components including the distribution of Cre recombinase-independent pre-mGRASP visualized with blue fluorescence signals from mCerulean (interpreted as a synaptic trafficking signal, claim 1) (pg. 98, Figure 2). Kim et al. teach the detection of actual synapses by analyzing cell populations known to be synaptically connected, as well as, ones known to not be synaptically connected, and the detection of only actual synaptic contacts from CA1 axonal projections and not from CA3 neurons (interpreted as neuronal projections; synaptic trafficking signal; and at least 50% of neurons are labeled with a unique barcode nucleic acid, claims 1 and 16) (pg. 99, col 2; last partial paragraph, lines 1-10).
Kim et al. do not specifically exemplify the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Kim et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 1-3, 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Kim et al. (US Patent Application Publication No. 20130058871) in view of Moon et al. (Methods in Enzymology, 2016, 572, 51-64).
Regarding claims 1, 2, 5 and 16, Kim et al. teach a mammalian Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners (mGRASP) method and system to map synaptic connectivity using light microscopy, wherein the method and system includes using novel synaptic transmembrane carriers for mammalian synapses, such that the transmembrane elements include a pre-synaptic and a post-synaptic protein (interpreted as a modified presynaptic protein) in which one or both are labeled with a fluorescent marker (interpreted as uniquely labeled neurons); and the protein molecules can be introduced to neuronal tissue to observe synapsis using light microscopy (interpreting light microscopy as a synaptic trafficking signal; fluorescent marker as uniquely labeling neurons; and a modified presynaptic protein, claims 1 and 5) (paragraph [0006]). Kim et al. teach that the method can be used with computer-based three dimensions (3D) reconstruction techniques to construct a 3D image of neurons such as to generate a 3D brain atlas (paragraph [0007]). Kim et al. protein molecule comprising a signal protein, an extracellular domain, a transmembrane domain, and an intracellular domain, from N-terminus, wherein the signal peptide comprises amino acid residues of N-terminus of the nematode  integrin, the extracellular domain and the transmembrane domain comprises consecutive 218-250 amino acids within CD4-2 comprising the amino acids from 25th to 242nd positions, and the intracellular domain comprises consecutive 55 to 80 amino acids within neurexin 1 comprising the amino acids from 414th to 468th positions (interpreting each amino acid, amino acid sequences or residues of the N-terminus, peptides, domain, linker and/or combination thereof as a barcode nucleic acid; and at least 50% of labeled neurons are labeled with a unique barcode, claims 1 and 16) (paragraph [0009]). Kim et al. teach that in silico technology was used to design exemplary chimeric synaptic mGRASP components as pre- and post-synaptic proteins (interpreted as chimeric proteins; and a modified pre-synaptic protein) that match the approximately 20 nm wide synaptic cleft of mammalian synapses, without modifying synaptogenesis, wherein the synaptic distribution of the designed pre- and post-synaptic mGRASP components were evaluated with electron microscopic techniques, which verified that the reconstitution of mGRASP can be detected in the well-studied Schaffer collateral synapses of the hippocampus, and determined that the mGRASP technique led to no significant change in synaptogenesis, and that mGRASP specifically detects actual synapses proteins (interpreting synaptic components as chimeric proteins; and pre-synaptic components as modified pre-synaptic protein, claim 1) (paragraph [0032]). Kim et al. teach that both pre- and post-synaptic mGRASP components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins for visualizing neurites as shown in Figure 1b (interpreting barcodes, GFP fragments, and/or fluorescent proteins as unique labels for neurons, claim 1) (paragraph [0035], lines 1-6; and Figure 1b). Kim et al. teach that to target and maintain the construct specifically in pre-synaptic sites, the protein included an intracellular domain, the 55 residue C-terminus of the rat neurexin 1 (414-468) containing its PDZ-binding motif that is necessary for its exit from ER/Golgi and for synaptic targeting, such that to visualize the pre-synaptic component, mCerulean was fused to the construct (interpreted as a chimeric protein; and a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the automated reconstruction and detection programs can detect synapses and distinguish them from the dendritic compartments of other nearby cells (Fig. 7), wherein an automated method was developed which distinguishes between excitatory and inhibitory synapses based on the size and shape of the mGRASP signals (interpreting excitatory synapses and mGRASP signals as synaptic trafficking signals, claim 1) (paragraph [0058], lines 1-6). Kim et al. teach that the method, system and software has advantages over prior techniques, such that the present mGRASP system, combined with computer-based 3D reconstruction integrated into a 3D brain atlas, will complement EM and optogenetic approaches, and will greatly accelerate comprehensive studies of long-range synaptic circuits and microcircuits (paragraphs [0061], lines 1-3; and [0062]).
Kim et al. do not specifically exemplify the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Regarding claims 3 and 7, Moon et al. teach that RNA is a key player in the process of gene expression, and that the MS2-GFP labeling technique enables the observation of mRNA dynamics in living cells, wherein two genetically engineered mouse models have been developed for application of MS2-GFP system in live animals: (1) the Actb-MBS mouse was generated by knocking in 24 repeats of the MS stem-loop sequence in the 3’ untranslated region of the b-actin gene; and (2) the MCP mouse was made to express the NLS-HA-MCP-GFP transgene in all cell types; and that by crossing the Actb-MBS and MCP mice, a double homozygous mouse line, MCP x MBS, was established, such that by imaging hippocampal neurons or brain slices from MCP x MBS mice, the dynamics of mRNA such as transcription, transport, and localization can be studied at single mRNA resolution (interpreted as an MS2 coat protein; and MS2 stem-loop motif, claims 3 and 7) (Abstract). Moon et al. teach that to distinguish different states of single cells and probe their spatial organization, it is necessary to directly image the cells in the native environment; and that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, such that the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreted as an MS2 stem-loop motif; and a analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics is expected to provide interesting insights into the mechanism of transcription, such that thus far, mRNA dynamics has been mostly studied in two-dimensional (2D) cultures on a flat surface, which is different from the three-dimensional (3D) structure of the brain in vivo (pg. 54, first partial paragraph; and pg. 54, first full paragraph, lines 1-3). Moon et al. teach that by using acute brain slices from MCP x MBS double homozygous mice, we have begun to uncover the nature of mRNA in its native tissue environment (pg. 54, first full paragraph, lines 6-8).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of studying mRNA dynamics in a three-dimensional structure as exemplified by Moon et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method and system for using mGRASP including 3D reconstruction techniques to construct a 3D image of neurons as disclosed by Kim et al. to include the acute brain slices from MCP x MBS double homogeneous mice as taught by Moon et al. with a reasonable expectation of success in analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics; in producing a 3D brain atlas of mRNA dynamics; and/or in analyzing the nature of mRNA in its native tissue environment. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the synaptic targeting PDZ-binding motif of the chimeric synaptic mGRASP components as taught by Kim et al. with the MS-2 stem loop motif as in vivo. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-3, 5, 7 and 16 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639